Robinson, J.
The allegations of the petition are substantially as follows: On or about the eleventh day of January, 1893, the plaintiff wrote to the defendant a letter in which he expressed a desire to buy a car *665load of steers then owned by the defendant, and kept by him near Manning, and asked him to fix a price for them. In answer the defendant wrote a letter of which the following is a copy: “Albion, Iowa, Jan. 12, 1893. Patton — Sir: I conld not give you a close price on the steers, on account of not seeing them for a while, but they ought to be worth $4.25, and me drive to town and weigh. Go see them. Yours, C. E. A.” In response to that, the plaintiff, on the seventeenth day of January, wrote the defendant a second letter, in which he stated that he had been to see the steers; that he would pay four dollars and twenty-five cents per hundredweight for them; and that the defendant might drive them to town and have them weighed. On the nineteenth day of January, the defendant acknowledged receipt of that letter, stated that there had been no bargain with the plaintiff, and that the cattle had been sold. The petition further states that the plaintiff, by his letters, fully intended to make an unqualified purchase of the steers; that he fully believed that the first letter of the defendant proposed definite terms of sale, and that the letter in response thereto was intended te complete the purchase on the terms of the defendant’s letter; that the ■defendant fully understood and believed that the plaintiff, by his letter, intended to purchase the steers, and that he regarded the defendant’s offer made in Ms first letter as a definite offer to sell on the terms stated therein, and that the defendant knew when he wrote his last letter that the plaintiff intended at the time to purchase the steers; that the defendant himself believed and construed the correspondence to mean a valid sale to the plaintiff; that his representation that he had sold the ■cattle before receiving the plaintiff’s acceptance was false. The petition also states that the cattle were worth three hundred dollars more than their price at four dollars and twenty-five cents per hundredweight, and demands judgment for that amount The grounds *666of the demurrer are, in substance, that the facts stated in the petition do not show that an agreement for the sale of the steers had been made. The demurrer admits only the facts which are well pleaded, and not statements of belief and inferences not warranted by such facts.
1 2 The first letter of the plaintiff was one of inquiry to ascertain the price at which the steers would be sold, and to inform the defendant that the plaintiff desired to purchase them. The answer of January twelfth did not contain a definite proposition to sell. On the contrary, it showed clearly that the defendant did not know what price to fix.. The statement “but they ought to be worth four dollars and twenty-five cents, and me to drive them to town and weigh,” did not fix a price at which a sale would be made, but was in the nature of an expression of opinion as to what the steers were-worth. Therefore, there was no offer for the plaintiff to accept, and the statements of the petition in regard to the intention and belief of the parties is immaterial. The negotiations were wholly in writing, and show that the defendant did not make a definite offer of sale'; that he did not intend to do so by what he wrote; and that the plaintiff did not have sufficient ground for believing that an offer had been made. The case does not fall within the provision of section 8652 of the Code. That provides that, “when the terms of an agreement have been intended in a different sense by the parties to it, that sense is to prevail against either party in the sense in which he had reason to suppose the other understood it.” That applies to an agreement actually made, and not to mere nego (nations for one. As the defendant had made no offer to sell, it is immaterial for the purposes of this case whether his statement of January nineteenth that he had sold'the steers was true or false. We conclude that the demurrer was properly sustained, and-the judgment of the district court is affirmed.